Buser, J.,
dissenting: In a case of first impression, the majority holds that it is a per se abuse of discretion for a district court to order parenting time and visitation as mutually requested by a noncustodial parent and child. Under the tragic facts of this case, I believe the district court appropriately exercised its discretion by ordering the parenting time and visitation conditioned upon the mutual requests of David and his almost 16-year-old son, Evan, consistent with the mandate of K.S.A. 2004 Supp. 60-1616(a) that “[a] parent is entitled to reasonable parenting time.” (Emphasis added.)
Supplemental Factual and Procedural Background
In order to validate the district court’s appropriate exercise of discretion in this case, it is necessary to supplement the factual and procedural history summarized in the majority’s opinion.
In the summer of 2001, David filed a motion with the district court seeking the appointment of psychologist, Dr. Susan Vorhees, to conduct expert evaluations of family members and to make rec*432ommendations regarding this domestic dispute. The district court acceded to David’s request. As noted by the majority, Dr. Vorhees concluded that not only was Janet not responsible for alienating Evan from his father, but that David’s own behavior caused-his alienation from Evan. Following receipt of Dr. Vorhees’ adverse report, David moved the court to set the report aside, accused Dr. Vorhees of violating professional ethics, and insisted upon her disqualification.
In an effort to facilitate resolution of the ongoing custody and parenting time dispute, the district court appointed retired District Judge James Buchele as case manager on January 24, 2002. After consultation with Evan’s therapist, Judge Buchele recommended specific parenting time and visitation as approved by the case manager or the district court. David objected to this recommendation.
Four months later, Judge Buchele asked to withdraw as case manager after receiving two emails from David. One email, noted by the district court in its memorandum decision, stated:
“So, let me make myself abundantly clear. You have crossed the line on many occasions, but, one area in particular, that will remove your judicial protection and thereby expose you personally and your company to damages we have suffered. You have damaged me to the tune of $1 million and counting .... From my information, it appears that-you have been sued many times in the past, but, you have used your cloak of judicial immunity for defense. That! cloak will not be there this time.
“This is no Veiled threat’ as yours were.”
Prior to Judge Buchele’s withdrawal in June 2002, he issued a report to the district court which indicated: “I am not able to confirm Janet has actively initiated steps to isolate these children from their father. ... It is my opinion that the boys’ alienation from their father comes primarily from their father’s own conduct.”
Although Judge Buchele’s report provided additional parenting and visitation time between David and Evan, 2 weeks later he filed a supplemental report which concluded: “This brief attempt at expanding David’s parenting time appears to have been disastrous.” With regard to David and Evan’s relationship, Judge Buchele observed: “[T]he problems in this case cannot be resolved solely by *433additional time [between] Evan and his father. ... If this is resolvable it must first be addressed in therapy.”
In July 2002, David’s focus continued to be that Janet was alienating his children from him. He moved the court for a parental alienation syndrome (PAS) evaluation to be conducted by a nationally known New Jersey psychiatrist, Dr. Richard Gardner. As recounted by the district court:
“In this motion [David] extolled the virtues and qualifications of Dr. Gardner to perform this evaluation and he adamantly requested such an evaluation, stating that the parental alienation syndrome was likely the cause of his sons’ alienation from him. [David] offered to advance all of Dr. Gardner’s fees and expenses, and stated in his pleading:
‘ . . . if no alienation by the mother is found to ham occurred, then [David] toill accept the current state of things with his children, seek appropriate therapeutic intervention to solve the problem, and move on with his life.’ ” (Emphasis added.)
While awaiting this evaluation, David also sought a court order terminating therapy for himself, Janet, and his sons, including Evan.
Janet strongly objected to the appointment of Dr. Gardner. According to the district court, David’s response to that objection “again lauded the value of a P.A.S. evaluation . . . further indicating that Dr. Richard Gardner was a recognized authority on the subject.” David concluded his responsive pleading by stating:
“The Court should know, however, that it is not [David’s] present intention to offer any evidence in mitigation of Dr. Gardner’s results should they run contrary to his petition. Re intends to accept Dr. Gardner’s assessment and recommendations and, should they go contrary to his position, to focus his effort simply on trying to reconnect with his children.” (Emphasis added.)
In the court order appointing Dr. Gardner, prepared by David’s counsel, David promised the district court: “If Dr. Gardner finds there is no P.A.S., then [David] will dismiss his present attempt to have contact with his sons until they are ready to have contact with him.” (Emphasis added.)
The 137-page evaluation report by Dr. Gardner was filed with the district court on January 24, 2003. The district court’s memorandum decision cited the important conclusions contained in this extensive report:
*434“a. There is no evidence that the children are suffering with the signs and symptoms of the parental alienation syndrome (PAS);
“b. There is no evidence that Janet is a PAS alienator;
“c. The primary source of the children’s alienation from David is his own significant psychiatric difficulties, especially his obsessive-compulsive personality disorder and paranoid trends. . . . David’s repeated refusal to recognize his own role in their alienation . . . produces a sense of frustration and hopelessness in them with regard to his changing. His minimization, denial, and even selective amnesia for his atypical behaviors frustrate the children even more . . . .”
After receipt of Dr. Gardner s report, David wrote Dr. Gardner a letter wherein he accused him of “potential fraud and malpractice.” According to the district court, “Dr. Gardner viewed this as a malpractice law suit threat made by [David].” Furthermore, contraiy to David’s repeated written promises to the district court, he repudiated Dr. Gardner’s report and promptly renewed his efforts for court-ordered parenting time and visitation with Evan.
Responding to David’s latest filing, the district court appointed William F. Ebert, III, as special master in November 2003. In his January 2004 report, Ebert concluded, in part:
“Put simply, the evidence is overwhelming that tire underlying problems in this case can be traced directly to David Kimbrell.
“The Special Master believes that a large part of David’s unrealistic expectations are grounded in his sincere conviction that he is a good father and has done nothing wrong. In David’s mind, he is right. Dr. Vorhees, Judge Buchele, Dr. Gardner, Janet, and all the children are wrong.
“. . . Parenting adolescents frequendy requires striking some rather delicate balances. David has been unable to do dais, and has maintained an uncompromising position. He has pushed and pushed to the point that he now has lost control. The primary responsibility for correcting die problems which exist in dris divided family is David’s.'
“David has undermined the possibility of reviving his relationship with Evan .... There is little, if anything, diat anyone odier than David himself can do to effect improvements in the various relationships in this case. Absent substantial progress by David through individual therapy, tire outiook for rebuilding David’s relationships with his children is bleak.”
In February 2004, consistent with the special master’s recommendations, the district court encouraged David that if he “wanted *435to establish a meaningful relationship with his children he would need to participate in individual therapy with a therapist who was knowledgeable about parental alienation syndrome and knowledgeable about parents who are ‘emotionally abusive, especially those with significant psychiatric problems.’ ” This recommendation mirrored Dr. Gardner’s recommendations. The district court also implemented Dr. Gardner’s recommendation that Evan be encouraged to participate in therapy.
David’s response to the district court’s order based upon the special master’s evaluation was predictable. As noted by the district court: “On March 8, 2004, the special master informed the court that [David’s] attorney indicated that [David] was unwilling to participate further with the special master. It was [David’s] view that the special master was biased.”
Ultimately, in September 2004, the district court, noting that Evan was almost 16 years old, ordered that his “parenting time with his father, given his maturity and the history of this case, should be as is mutually requested.”
Issue on Appeal
At the outset, I concur with the majority that David has a statutory right to reasonable parenting time with Evan pursuant to K.S.A. 2004 Supp. 60-1616(a). Moreover, absent a specific finding by the district court (which was not made in this case) “that the exercise of parenting time would seriously endanger the child’s physical, mental, moral or emotional health,” K.S.A. 2004 Supp. 60-1616(a) conveys to every noncustodial parent a right to parenting time and visitation. I also agree with the majority’s finding that the district court’s September 2004 order “indicated that David should be allowed to have parenting time with Evan.”
The critical question: Is it a per se abuse of discretion for the district court to order parenting time as “mutually requested” by David and Evan?
Kansas Law Regarding Reasonable Parenting Time
Kansas law provides: “In determining visitation rights, the court’s paramount concern is the best interests of the child.” In re *436Marriage of Kiister, 245 Kan. 199, Syl. ¶ 2, 777 P.2d 272 (1989). Moreover, under Kansas law the district court has been entrusted with the responsibility to safeguard the child’s best interests in parenting time and visitation matters. In one of the more thorough expositions regarding the district court’s discretionary powers to limit or deny visitation, our Supreme Court stated:
“The broad authorization given to the [district] court by the statute to make any order to advance the welfare of a minor child certainly entails, within discretion, the authority to limit or deny visitation privileges where the child’s welfare is concerned.
“Under such circumstances as existed here the paramount consideration is the welfare and best interests of the child and the trial court is in the best position to judge whether the best interests of the child are being served. (Bergen v. Bergen, 195 Kan. 103, 403 P.2d 125; Lyerla v. Lyerla, 195 Kan. 259, 403 P.2d 989, and Gardner v. Gardner, 192 Kan. 529, 389 P.2d 746.)
“Courts of most jurisdictions are ordinarily reluctant to deny all visitation rights but authorities are generally in agreement that such rights may be denied if the child’s welfare would be jeopardized thereby. The right of visitation is not an absolute one and must yield to the good of the child.” (Emphasis added.) Donaldson v. Donaldson, 198 Kan. 111, 113, 422 P.2d 871 (1967).
In short, over many years Kansas has developed a jurisprudence that has, as its hallmark, the protection and promotion of the best interests of the child in visitation matters, which now embraces parenting time under K.S.A. 2004 Supp. 60-1616(a). Moreover, the means to this worthy end, by statute and case law, always has been entrusted to the discretionary powers of the district court.
The rationale for this jurisprudence, the inherent limitations of an appellate court reviewing a district court’s exercise of discretion, and the meaning of an “abuse of discretion” in the context of a domestic relations case have been set forth by our Supreme Court:
“Certain basic principles apply in determining an abuse of the trial court’s discretion. The question of a change of custody is addressed to the sound judicial discretion of the trial court and the appellate court’s review of the trial court’s determination is very limited. (Lewis v. Lewis, [217 Kan. 366, 368, 537 P.2d 204].) The trial court is in the most advantageous position to judge how the interests of the children may be best served. (Parish v. Parish, [220 Kan. 131, 133, 551 P.2d 792]; and Dalton v. Dalton, 214 Kan. 805, 808, 522 P.2d 378.) While an appellate court has only the printed page to consider, the trial court has the advantage of seeing the witnesses and parties, observing their demeanor, and assessing the *437character of the parties and quality of their affection and feeling for the children. (Greene v. Greene, 201 Kan. 701, 704, 443 P.2d 263.) The judgment of the trial court will not be disturbed without an affirmation showing of an abuse in the exercise of discretion. In Schreiner v. Schreiner, [217 Kan. 337, 343, 537 P.2d 165], our court defined abuse of discretion in custody battles as follows:
‘Judicial discretion is abused when judicial action is arbitrary, fanciful or unreasonable, which is another way of saying that discretion is abused only where no reasonable man would take the view adopted by the trial court. If reasonable men could differ as to the propriety of the action taken by the trial court then it cannot be said that the trial court abused its discretion. All judicial discretion may thus be considered as exercisable only within the bounds of reason and justice in die broader sense, and only to be abused when it plainly overpasses those bounds.’ ” Simmons v. Simmons, 223 Kan. 639, 643, 576 P.2d 589 (1978).
Parenting Time Conditioned Upon Mutual Requests of Parent and Child
K.S.A. 2004 Supp. 60-1616(a) simply provides: “A parent is entitled to reasonable parenting time . . . .” As conceded by the majority, there are no Kansas cases which hold that a district court’s order of parenting time based upon the mutual requests of a parent and child is not “reasonable parenting time” as required by K.S.A. 2004 Supp. 60-1616(a).
The majority relies on three cases from other states, however, to support its conclusion that “a trial court’s orders regarding parenting time and visitation should not be conditioned upon a minor child’s desire to see (or not see) the noncustodial parent.” This precedent is unavailing because it is inapplicable to the facts of the present case.
At the outset, the majority cites to Kreitz v. Kreitz, 750 S.W.2d 681, 686 (Mo. App. 1988), wherein the Missouri Court of Appeals disapproved a section of a divorce decree which provided a noncustodial father visitation with his three children, then aged 8, 13, and 17 “as arranged to by the minor children.” Significantly, two of these children were quite young and obviously immature to make important decisions regarding visitation. Moreover, the father claimed that the mother, “impeded his efforts to contact, visit or take temporary custody of their children.” 750 S.W.2d at 683. By contrast, in the case at bar, there were extensive, uncontested expert opinions that Janet did not alienate Evan against David or *438interfere with David’s contacting of or visiting with Evan. These expert opinions corroborated the testimonies of Janet and the children. Finally, in Kreitz there was no history of counseling involving the father and his three children. In the present case, expert evaluations were extensive and illuminating and provided the district court with a wealth of information that established the importance of ordering parenting time conditioned upon David and Evan’s mutual requests.
Similarly, the majority’s citation to Jordan v. Jordan, 288 App. Div. 2d 709, 732 N.Y.S.2d 478 (2001), is factually distinguishable. In Jordan, in contrast to the present case, there was evidence the mother had influenced three children, then aged 14, 11, and 8, against the father who sought visitation. Once again, the young ages of these children contrast with Evan’s age and obvious maturity. The New York court also noted that the father “obtained professional assistance, including medication, to deal with his depression . . . [and was not] a danger to his children.” 288 App. Div. 2d at 710. In the present case, the district court concurred with the special master’s recommendation that “[David] participate in therapy to attempt to gain some insight into his relationship with his biological children.” In response, David appealed that recommendation with predictable hyperbole: “This ruling presents the continuing danger that ‘therapists’ will determine [David’s] parental rights.” (The majority correctly found David’s claim to be “merit-less.”) The contrast could not be clearer: In Jordan, the father obtained counseling. Here, David actively resisted the district court’s (and experts’) recommendations to obtain specialized therapy essential to rebuilding his relationship with Evan.
Moreover, it is incorrect to suggest that New York has adopted a per se rule prohibiting visitation upon the consent of the child in all circumstances. In a case similar to the present one, Jabri v. Jabri, 193 App. Div. 2d 782, 783-784, 598 N.Y.S.2d 535 (1993), the appellate court upheld a ruling conditioning visitation on the wishes of a 16-year-old child where psychiatric testimony indicated compulsory visitation would not be in the child’s best interests.
Finally, Morgan v. Morgan, 20 N.C. App. 641, 642, 202 S.E.2d 356 (1974), is also distinguishable because, unlike the present case, *439the North Carolina trial court had conditioned visitation not only upon the wishes of a 14-year-old child, but also upon the consent of his mother. In the case at bar, the district court did not provide Janet with any authority to modify or limit David’s parenting time and visitation, let alone preclude it.
It is not the universal rule that a child’s wishes may never provide the sole criterion for either the limitation or denial of visitation:
“In a considerable number of cases, it has been argued that visitation rights should be denied because the child did not wish to see or actually feared seeing the parent seeking such rights. Where the evidence is convincing that the child is actually unwilling to see the parent, so that little good would be done by forced visitation, the courts will generally take the child’s wishes into consideration. However, if the child’s wishes seem but a parroting of the custodial parent’s wishes, or if the child has never really known the parent seeking visitation, so that it does not have a proper basis for an intelligent decision, or if the child is not old enough to form a considered opinion, the child’s wishes and fears will be strongly discounted.” Annot., 88 A.L.R.2d 148,181.
See Pettry v. Pettry, 20 Ohio App. 3d 350, 352-53, 486 N.E.2d 213 (1984). .
A fair reading of precedents from other states yields the conclusion that it is not a per se abuse of discretion to order parenting time conditioned upon the mutual requests of a parent and child. Rather, this determination may be made by trial judges exercising their discretion in appropriate cases based upon specific factual circumstances.
I share the majority’s concern that an order “giv[ing] the minor child the authority to determine the noncustodial parent’s parenting time . . . can have the effect of denying the noncustodial parent his or her right to parenting time.” I also agree with my colleagues that there exist two primary concerns with such parenting time and visitation orders. First, courts are reluctant to put too much weight on a child’s desires because of the child’s immature emotions. Second, the custodial parent’s disparaging remarks about the noncustodial parent may inappropriately bias the child’s feelings.
With these two primary concerns in mind, it is necessary to review the record to see if they are applicable to the facts of this *440case. With regard to Evan’s maturity at the time of the district court’s order regarding mutually requested parenting time and visitation, Evan was in high school and 22 days from celebrating his 16th birthday. He maintained a high grade-point average with many “advanced placement” classes. In addition to his regular course work, Evan attended an independent study project to learn the Japanese language and, in fact, he was independently tutored in Japanese. He earned money as a soccer referee and also worked out at a local gym to improve his physical health. In short, the record is replete with facts to support the conclusion that Evan is a very intelligent, motivated, and mature young man.
With regard to Janet’s influence over Evan as it relates to parenting time and visitation, this issue has been discussed in the majority’s opinion, in the supplemental factual background, and in the district court’s memorandum decision. The unanimous opinions of tire evaluating experts (two of whom were specifically requested to conduct evaluations by David) were that Janet was not responsible for alienating any of the children from David. Dr. Gardner’s opinions were especially forceful in this regard, advising the district court that he could find no evidence that Janet obstructed David’s parenting time and that, despite Evan’s and Dylan’s resistance, Janet insisted that the boys visit their father. Dr. Gardner concluded: “Janet’s insistence was genuine in thát from eveiything I know of her, she really wants the children to have a relationship with their father and hopes that he would reduce the behaviors that were alienating them.” Janet’s persistence in encouraging Evan to have visitation with David was corroborated by one therapist, who noted that this persistence sometimes made Evan angry at his mother.
In summary, the record on appeal compels the conclusion that the two primary and justifiable concerns that courts typically raise about conditioning parenting time and visitation upon the desires or requests of a child are not present in this case. In fact, the record persuasively establishes that Evan has the requisite maturity and Janet has the best intentions to have made parenting time and visitation conditioned upon the mutual requests of father and son an appropriate option for the district court to consider.
*441Was the Parenting Time Order Arbitrary, Fanciful, or Unreasonable?
Having established that Kansas law and many other jurisdictions do not per se prohibit parenting time and visitation conditioned upon the mutual requests of a parent and child and that the concerns courts typically express about such orders are not present in this case, the question remains: Was this parenting time and visitation order arbitraiy, fanciful, or unreasonable, i.e., an abuse of judicial discretion?
K.S.A. 2004 Supp. 60-1610(a)(3)(B) mandates that the district court consider all relevant factors regarding parenting time and visitation orders. Seven factors are specifically mentioned, and three of those are particularly relevant in this case:
“(B) In determining the issue of child custody, residency and parenting time, the court shall consider all relevant factors, including but not limited to:
(iii) the desires of the child as to the child’s custody or residency;
(iv) the interaction and interrelationship of the child with parents, siblings and any other person who may significantly affect the child’s bests interests;
(vi) the willingness and ability of each parent to respect and appreciate the bond between the child and the other parent and to allow for a continuing relationship between the child and the other parent.”
The majority correctly acknowledges that “the desires of the child” is only one of seven statutorily mandated factors to be considered by the district court with regard to parenting time and visitation. Having said that, however, my colleagues incorrectly assume that Evan’s desires were the exclusive factor relied on by the district court in exercising its discretion to fashion a reasonable parenting time and visitation order. As a result, the majority fails to consider whether the district court’s parenting time order was appropriate given the other relevant factors set forth in K.S.A. 2004 Supp. 60-1610(a)(3)(B).
A review of the three statutory factors above, together with the other important factors cited by the district court, conclusively shows the district court’s parenting time order was not arbitrary, fanciful, or unreasonable given the facts of this case.

*442
The Desires of the Child

The record is painfully clear that Evan has resisted visitation with his father. The reasons for this resistance are serious, pervasive, and long-standing. Still, there was expert opinion evidence from Dr. Gardner to indicate that Evan and David want to repair their damaged relationship. Significantly, Dr. Gardner observed that Evan’s antagonistic behavior “is probably rectifiable if he will he allowed to have more input regarding the time he spends with his father.” (Emphasis added.) Moreover, in December 2003, Special Master Ebert advised the parents: “Evan clearly wants a relationship with his Dad, but he is equally clear that he wants to rebuild the relationship gradually and he does not want to he ‘made’ to adhere to any particular schedule at this time.” (Emphasis added.)
In Janet’s response to Dr. Gardner’s findings, she wrote:
“I am in agreement with your preliminary recommendation that the boys should not be required to visit David under a Court-ordered visitation schedule, but that the boys should be able to visit him any time they wish. In time, I firmly believe that they will visit him voluntarily. The relationship between the boys and David has not improved when visits have been mandated.” (Emphasis added.)
The majority concentrates its analysis on the possible perils of basing parenting time and visitation on a child’s desires. In another case, that analysis may be valid. Here, however, Dr. Gardner’s expert opinions, Special Master Ebert’s conclusions, Janet’s best judgment, and Evan’s requests collectively provided the solid foundation upon which the district court made its ultimate determination.
David and the majority also focus on the possibility that parenting time and visitation based upon the desires or requests of a child “can have the effect of denying the noncustodial parent his or her right to parenting time.” The reality in this case, however, is that a voluntary, open-ended, and mutually requested parenting time and visitation order provides the best opportunity for bringing about Evan and David’s visitation. Moreover, under the district court’s order, if Evan repeatedly refuses David’s requests for reasonable parenting time, K.S.A. 2004 Supp. 60-1616(c) provides the *443means for the district court to modify its order to impose a structured parenting time and visitation schedule.
The traditional parenting time and visitation schedules attempted previously have failed miserably. The district court’s adoption of Evan’s stated desire for voluntary, open-ended, and mutually requested parenting time and visitation (consistent with the expert opinions of Dr. Gardner, Special Master Ebert’s recommendation, and Janet’s assessment) was in full accord with the requirements of K.S.A. 2004 Supp. 60-1616(a) that parenting time be “reasonable.” In this factual context, the district court’s order was not arbitrary, fanciful, or unreasonable.

Interaction and Interrelationship of the Child with Parents

As thoroughly substantiated by the reports of the experts, case manager, and special master, Evan’s relationship with his father is broken. Moreover, the primary cause of this unfortunate situation is David’s obsessive and compulsive personality disorder. As described by Dr. Gardner with regard to David’s relationship with Evan and the other children: “We see here obsession; we see here controlling behavior; we see here manipulation.”
It borders on understatement to observe that if the origin of Evan’s estrangement with his father is David’s obsessive, compulsive, and manipulative personality, the empowering of Evan to have an equal standing and some control over the parenting time and visitation process enhances the potential for Evan to engage in visitation with his father.
The district judge showed insight into this dynamic when she wrote: “It is equally confusing to the court, and perhaps to [David’s] children, that [David] stated that he would not pursue a requested parenting time schedule if the evaluator did not find parental alienation syndrome, and yet he is pursuing contact with a child which may not be mutually requested.”
David’s obsessive and compulsive personality was not simply reflected in his conduct with Evan. As detailed earlier, throughout this litigation David attempted to control and manipulate the district court — even to the extent of making false promises regarding *444parenting time and visitation with Evan. Especially in this context, the district court did not err in holding David to his word.

Willingness and Ability of Each Parent to Respect the Bond Between Child and Other Parent and to Allow for a Continuing Relationship

As discussed earlier, there is substantial competent evidence that Janet is committed to facilitating a voluntary, open-ended, and mutually requested parenting time and visitation process. This is a promising development essential to achieving the reintegration of David with his son Evan. The district court appropriately considered this factor in making its parenting time and visitation order.
In summary, the district court’s order was not based solely upon Evan’s desires or requests regarding visitation but also took into account two other statutory factors relevant to this case which clearly favored voluntary, open-ended, and mutually requested parenting time and visitation. The district court’s exercise of discretion, therefore, was in full compliance with K.S.A. 2004 Supp. 60-1610(a)(3)(B) and K.S.A. 2004 Supp. 60-1616(a).
The district court’s parenting time order was not arbitrary, fanciful, or unreasonable. To the contrary, it was rational, realistic, and thoughtful. The order was predicated upon the best interests of Evan and designed to facilitate Evan’s desires to visit with his father on equal terms — voluntarily, gradually, and without manipulation. Importantly, the parenting time and visitation order also provided the last, best hope that David would abandon his “hostile and litigious proclivities,” See In re Hipple, 124 Kan. 3, 4, 256 Pac. 1015 (1927), obtain essential therapy, and dedicate his efforts to the very personal and difficult process of reconciliation with his son.
I would affirm.